ALMON, Judge.
The appellant pled guilty to an indictment charging burglary in the second degree and was sentenced to two years at hard labor for Dallas County.
The record does not show any colloquy between the judge and the defendant to show compliance with Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274.
On authority of Honeycutt v. State, 47 Ala.App. 640, 259 So.2d 846, and Walcott v. State, 288 Ala. 546, 263 So.2d 178, the judgment appealed from must be reversed and the cause remanded.
Reversed and remanded
All the Judges concur.